Title: From Thomas Jefferson to John Taylor, 8 October 1797
From: Jefferson, Thomas
To: Taylor, John


                    
                        Th:J: to Mr. Taylor
                        Monticello Oct. 8. 97.
                    
                    We have heard much here of an improvement made in the Scotch threshing machine by Mr. Martin, and that you have seen and approved it. Being myself well acquainted with the original geered machine, and Booker’s substitution of whirls and bands (as I have one of each kind) it will perhaps give you but a little trouble to give me so much of an explanation as will be necessary to make me understand Martin’s. And let it apply if you please to the movements by horses or by hand.—I must ask the favor of you to get me one of the same drills you sent me before,  made in the best manner, with a compleat set of bands and buckets, and packed in a box, in pieces, in the most compact manner the workman can do it, and forwarded to me at Philadelphia, as soon after the meeting of Congress as possible. It is for a friend, and to go still further, which renders this mode of packing necessary. For the amount when you will make it known I will either inclose you a bank bill from Philadelphia, or send it you in fine tea, or any thing else you please to order.—How did your turnep seed answer?—I have received from England, and also from Italy some seed of the winter vetch, a plant from which I expect a good deal. If it answers I will send you of the seed. I have also received all the good kinds of field pea from England. But I count a great deal more on our Southern cow-pea.—If you wish any of them I will send you a part. I have not yet seen Hamilton’s pamphlet: but I understand that finding the straight between Scylla and Charybdis too narrow for his steerage, he has preferred running plump on one of them. In truth it seems to work very hard with him; and his willingness to plead guilty as to the adultery seems rather to have strengthened than weakened the suspicions that he was in truth guilty of the speculations. Present me respectfully and affectionately to my old friend and file-leader Mr. Pendleton, and accept yourself my friendly salutations & Adieux.
                    
                        P.S. Your answer by the 1st. or 2d. post will find me here.
                    
                